
	
		II
		112th CONGRESS
		1st Session
		S. 1707
		IN THE SENATE OF THE UNITED STATES
		
			October 13, 2011
			Mr. Burr (for himself,
			 Mr. Webb, Mr.
			 Moran, Mr. Boozman,
			 Mr. Wicker, Ms.
			 Murkowski, Mr. Begich,
			 Mr. Coburn, Mr.
			 Enzi, Mr. Thune,
			 Mr. Cochran, and
			 Mr. Risch) introduced the following bill;
			 which was read twice and referred to the Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to clarify the
		  conditions under which certain persons may be treated as adjudicated mentally
		  incompetent for certain purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Veterans Second Amendment
			 Protection Act.
		2.Conditions for
			 treatment of certain persons as adjudicated mentally incompetent for certain
			 purposes
			(a)In
			 generalChapter 55 of title 38, United States Code, is amended by
			 adding at the end the following new section:
				
					5511.Conditions
				for treatment of certain persons as adjudicated mentally incompetent for
				certain purposesIn any case
				arising out of the administration by the Secretary of laws and benefits under
				this title, a person who is mentally incapacitated, deemed mentally
				incompetent, or experiencing an extended loss of consciousness shall not be
				considered adjudicated as a mental defective under subsection (d)(4) or (g)(4)
				of section 922 of title 18 without the order or finding of a judge, magistrate,
				or other judicial authority of competent jurisdiction that such person is a
				danger to himself or herself or
				others.
					.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 55 of
			 such title is amended by adding at the end the following new item:
				
					
						5511. Conditions for treatment of certain persons as
				adjudicated mentally incompetent for certain
				purposes.
					
					.
			
